Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	Applicants’ terminal disclaimer, filed on July 21, 2022, has been approved and overcomes the ODP rejection of claims 1-12 as being unpatentable over claims 1-6 of issued patent 10,919,843.  The ODP rejection has been withdrawn.  The claims 1-12 are rejected.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.
 
I.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
II.	Rejections

35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Appendino, et al. (WO2015158381 A1) in view of Culman, et al. (TRENDS in Pharmacological Sciences, Vol. 28, No. 5, 2007, cited in IDS) or  Ye, et al. (Cardiovascular Research (2010) 87, 535-544) or Liu, et al. (Crit Care Med 2005 Vol. 33, No 10, 2309-2316) or Mirza, et al. (J. Pathol. 2015 August; 236(4): 433-444) or Duval, et al. (TRENDS in Molecular Medicine Vol. 8, September 2002) or Chen, et al. (The Journal of Heart and Lung Transplantation, Volume 30, June 2011, 698-706) or Qi, et al. (Int J Clin Exp Med 2010; 3(4): 283-292) or Kanjanabuch, et al. (Kidney International (2007) 71, 1232-1239).   Applicants claim 

    PNG
    media_image1.png
    532
    689
    media_image1.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
Appendino, et al. teaches cannabidiol quinone derivatives that are PPARg agonists. The invention is represented by 

    PNG
    media_image2.png
    396
    676
    media_image2.png
    Greyscale

The prior art also teaches the species 

    PNG
    media_image3.png
    178
    238
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    183
    256
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    184
    329
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    176
    256
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    185
    256
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    183
    244
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    198
    283
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    165
    262
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    192
    309
    media_image11.png
    Greyscale
  (see pages 7-10). Appedino, et al. does not teach treating the various conditions listed in claim 1. 
Culman, et al. teaches PPAR-g agonists as being a therapeutic target for ischemic stroke.  It teaches that the PPAR-g agonist pioglitazone reduces the incidence of stroke in patients with type 2 diabetes and further supports that activators of PPAR-g are effective drugs against ischemic injury. 
 Ye, et al. reference teaches that pioglitazone, was shown to protect against myocardial ischaemia-reperfusion injury (see the abstract and pages 540-543).  
Qi, et al. teaches that PPAR-g plays a major role in the regulation of inflammatory responses and further mitigates inflammation associated with chronic and acute neurological insults.  The reference teaches that there are beneficial effects of PPAR-g agonists in traumatic brain injury which appear to be mediated through the downregulation of inflammatory responses, reduction of oxidative stress, inhibition of apoptosis and promotion of neurogenesis.  
Mirza, et al. teaches PPAR-g agonists promote a healing associated macrophage phenotype both in vitro and in vivo, even in the diabetic wound environment. The reference teaches that the transition in macrophage phenotypes during skin wound healing was associated with upregulation of the PPAR-g and its downstream target, along with increased mitochondrial content.  Topical administration of PPAR-g agonists improved healing in diabetic mice (see abstract and pages 440-443) . 
 Liu, et al.  teaches that Rosiglitazone, a PPAR-g agonist, exerts anti-inflammatory effects in vitro and in vivo. Rosiglitazone reduced the histologic alteration, the degree of pulmonary edema and lipid peroxidation and the infiltration of the lung with neutrophils caused by endotoxemia.   It further teaches that the agonist reduces endotoxin-induced acute lung injury in rats (see abstract and pages 2312-2315).
Duval, et al. teaches the role of PPAR-g in atherosclerosis and that PPAR-g agonists prevent the progression of atherosclerotic lesions, with a concomitant decrease of macrophage accumulation in the plaque. The agonists act by reducing monocyte/macrophage homing to atherosclerotic plaques by inhibiting fatty streak formation, improving glucose homeostasis and enhancing reverse cholesterol transport (RCT) from aorta foam cells.  In humans, troglitazone and pioglitazone decrease the intimal and medial thickness of carotid arteries and induce apoptosis of neointima cells. The prior art has shown that PPAR-g agonists have beneficial effects in inflammatory diseases including atherosclerosis by helping to regulate cytokine production, adhesion molecule expression on endothelial cells, fibrinolysis and modulate macrophage functions (see abstract and page 428).
Chen, et al. teaches that Rosiglitazone, has a beneficial effect in reducing graft rejection. It also teaches that rosiglitazone alone marginally increases long-term survival and reduced CD8 T-cell infiltration and vasculopathy in the grafts. Furthermore, the combined treatment with anti_IL-5 antibody and rosiglitazone prevented graft rejection.
Kanjanabuch, et al. teaches the increased presence of PPAR-g in podocytes, cells found in the kidneys.  Podocytes are terminally differentiated and highly specialized cells.  Podocyte injury with subsequent depletion is a key component of progressive glomerulosclerosis, regardless of the nature of the initial insult.  The reference also teaches that Pioglitazone decreased morphological cell injury, necrosis and apoptosis, decreased activated caspase-3 and restored normal proliferation. Further, the data showed that increased PPAR-g activation as a key protective mechanism in podocyte injury (see abstract and pages 1235-1236)
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Appedino, et al. and the instant invention is that Appedino, et al. does not teach that the compounds can be used for treating stroke, traumatic injuries, anemia, myocardial ischaemia-reperfusion injury, acute lung injury, diabetic and chronic wounds, organ transplantation, acute kidney injury, arterial diseases as seen in the claimed methods. 
	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
Appendino, et al. teaches the same compounds (pages 7-9) found in the instant method claims (instant claim 6) but do not teach the same conditions being treated. Appendino, et al. teaches that these compounds are PPAR-g agonists. PPAR-g agonists have been well studied in the art and have been shown to have beneficial effects in vitro and in vivo in a wide variety of conditions such as myocardial ischaemia-reperfusion injury, stroke, traumatic injuries, acute lung injury, diabetic and chronic wounds, organ transplantation, acute kidney injury and arterial diseases (see the references cited above).    Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare these compounds 
    PNG
    media_image12.png
    165
    220
    media_image12.png
    Greyscale
and use them for treating the different conditions listed based on the teachings of various references in the prior art.  For example, a skilled artisan would be motivated to prepare the compounds 
    PNG
    media_image12.png
    165
    220
    media_image12.png
    Greyscale
 (Appendino, et al. ) and use these compounds for treating ischemic stroke based on the teaching as seen in the prior art references of Culman, et al.  A strong prima facie obviousness has been established.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626